Exhibit 10.1 EXECUTION VERSION PARTICIPATION AGREEMENT among HEALTH NET FUNDING, INC. HEALTH NET, INC. LODGEMORE HOLDINGS INC. ING BANK N.V. and HEALTH NET FINANCING, L.P. dated as of December 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND RULES OF INTERPRETATION 2 Section 1.01. Definitions. 2 Section 1.02. Rules of Interpretation. 2 ARTICLE II ENTRY INTO THE TRANSACTION DOCUMENTS 2 Section 2.01. Closing. 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF U.S. INVESTOR AND U.S. PARENT 3 Section 3.01. Representations and Warranties of U.S. Investor. 3 Section 3.02. Representations and Warranties of U.S. Parent 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CANADIAN INVESTOR 8 Section 4.01. Due Organization; Good Standing and Power. 9 Section 4.02. Authorization. 9 Section 4.03. Binding Obligation. 9 Section 4.04. Violations or Defaults. 9 Section 4.05. Consents. 9 Section 4.06. No Default. 9 Section 4.07. Taxes. 10 Section 4.08. No Violation or Conflict. 10 Section 4.09. Absence of Litigation. 10 Section 4.10. Eligible Contract Participant. 10 Section 4.11. No Distribution. 10 ARTICLE V REPRESENTATIONS AND WARRANTIES OF CREDIT RISK BANK 10 Section 5.01. Due Organization; Good Standing and Power. 11 Section 5.02. Authorization. 11 Section 5.03. Binding Obligation. 11 Section 5.04. Violations or Defaults. 11 Section 5.05. Consents. 11 Section 5.06. No Violation or Conflict. 12 Section 5.07. Absence of Litigation. 12 Section 5.08. Eligible Contract Participant. 12 ARTICLE VI COVENANTS OF U.S. INVESTOR 12 Section 6.01. Corporate Existence. 12 Section 6.02. Compliance with Law. 12 i Section 6.03. Authorizations. 13 Section 6.04. Compliance with Transaction Documents. 13 Section 6.05. Notice of Put Option Early Termination Event. 13 Section 6.06. Merger. 13 Section 6.07. Payment of Cumulative Class A Limited Partner Shortfall. 13 ARTICLE VII COVENANTS OF U.S. PARENT 14 Section 7.01. Corporate Existence. 14 Section 7.02. Compliance with Law. 14 Section 7.03. Authorizations. 14 Section 7.04. Financial Information 14 Section 7.05. Financial Covenants 16 Section 7.06. Subsidiary Indebtedness 16 Section 7.07. Liens 17 Section 7.08. Fundamental Changes 19 Section 7.09. Transactions with Affiliates 19 Section 7.10. Restrictive Agreements 20 Section 7.11. Nature of Business 20 Section 7.12. Advances, Investments and Loans 20 Section 7.13. Restricted Payments 20 Section 7.14. Minimum Availability 21 Section 7.15. Compliance with Nonconsolidation Opinions 21 ARTICLE VIII COVENANTS OF CANADIAN INVESTOR 22 Section 8.01. Corporate Existence. 22 Section 8.02. Compliance with Law. 22 Section 8.03. Authorizations. 22 Section 8.04. Compliance with Transaction Documents. 22 Section 8.05. Notice of Call Option Early Termination Event. 22 Section 8.06. Merger. 23 ARTICLE IX COVENANTS OF CREDIT RISK BANK 23 Section 9.01. Existence. 23 Section 9.02. Compliance with Law. 23 Section 9.03. Authorizations. 24 Section 9.04. Compliance with Transaction Documents. 24 Section 9.05. Merger. 24 ARTICLE X CONDITIONS PRECEDENT OF U.S. INVESTOR 24 Section 10.01. Representations and Warranties; Compliance with Undertakings. 24 ii Section 10.02. Compliance with Law; Litigation. 25 Section 10.03. Legal Opinions. 25 Section 10.04. Executed Agreements. 25 Section 10.05. Resolutions; Secretary's Certificates; U.S. Tax Forms. 25 Section 10.06. Approvals; Evidence Thereof. 26 Section 10.07. Compliance with Transaction Documents. 26 Section 10.08. Perfection of Security Interests. 26 ARTICLE XI CONDITIONS PRECEDENT OF CANADIAN INVESTOR 26 Section 11.01. Representation and Warranties; Compliance with Undertakings. 26 Section 11.02. Compliance with Law; Litigation. 27 Section 11.03. Legal Opinions. 27 Section 11.04. Executed Agreements. 27 Section 11.05. Resolutions; Secretary's Certificates. 27 Section 11.06. Approvals; Evidence Thereof. 28 Section 11.07. Compliance with Transaction Documents. 28 Section 11.08. Perfection of Security Interests. 28 ARTICLE XII CONDITIONS PRECEDENT OF CREDIT RISK BANK 28 Section 12.01. Representation and Warranties; Compliance with Undertakings. 28 Section 12.02. Compliance with Law; Litigation. 29 Section 12.03. Legal Opinions. 29 Section 12.04. Executed Agreements. 29 Section 12.05. Resolutions; Secretary's Certificates. 29 Section 12.06. Approvals; Evidence Thereof. 30 Section 12.07. Compliance with Transaction Documents. 30 Section 12.08. Perfection of Security Interests. 30 Section 12.09. Know Your Customer Deliverables. 30 ARTICLE XIII ACKNOWLEDGMENTS 31 ARTICLE XIV PAYMENTS AND SET OFF 31 Section 14.01. Payment Mechanics. 31 Section 14.02. Business Day. 32 ARTICLE XV ASSIGNMENT 32 Section 15.01. Assignment 32 Section 15.02. Successors and Assigns. 33 iii ARTICLE XVI NOTICES 33 ARTICLE XVII REPLACEMENT OF CREDIT RISK BANK 35 Section 17.01. Voluntary Election to Replace Credit Risk Bank 35 Section 17.02. Credit Risk Bank Acceleration Event. 36 ARTICLE XVIII MISCELLANEOUS 36 Section 18.01. Counterparts. 36 Section 18.02. Further Assurances. 36 Section 18.03. Amendments. 37 Section 18.04. Governing Law. 37 Section 18.05. Submission to Jurisdiction and Service of Process. 37 Section 18.06. Expenses; Default Rate. 37 Section 18.07. Entire Agreement. 38 Section 18.08. Severability. 38 Section 18.09. Waiver of Trial by Jury. 38 Section 18.10. Waiver. 38 APPENDIX A DEFINITIONS SCHEDULE A-1 EQUALIZATION FACTOR (CLASS A LIMITED PARTNER EARLY TERMINATION EVENT) SCHEDULE A-2 EQUALIZATION FACTOR (GENERAL PARTNER EARLY TERMINATION EVENT) SCHEDULE A-3 EQUALIZATION FACTOR (ACCELERATION EVENT) SCHEDULE B CALCULATION OF FIXED PRICE IN CONNECTION WITH AN EXERCISE DATE SCHEDULE C WEBSITE ADDRESS OF U.S. PARENT SCHEDULE 7.06 INDEBTEDNESS SCHEDULE 7.07 PERMITTED LIENS SCHEDULE 7.10 RESTRICTIVE AGREEMENTS iv THIS PARTICIPATION AGREEMENT dated as of December 19, 2007 (as such agreement may from time to time be amended, supplemented or otherwise modified in accordance with the terms hereof, this "Agreement") is by and among HEALTH NET FUNDING, INC., a Delaware corporation (together with its successors and permitted assigns, "U.S. Investor"), HEALTH NET, INC., a Delaware corporation (together with its successors and permitted assigns, "U.S. Parent"), LODGEMORE HOLDINGS INC., a Canadian corporation (together with its successors and permitted assigns, "Canadian Investor"), ING BANK N.V., a public company (naamlozevennootschap) organized under the laws of the Netherlands (together with its successors and permitted assigns, "Credit Risk Bank"), and HEALTH NET FINANCING, L.P., a Delaware limited partnership (together with its successors and permitted assigns, the "Partnership"). W I T N E S S E T H: WHEREAS, U.S. Investor and Health Net Investments, LLC, a Delaware limited liability company ("Transaction LLC") have entered into the Original Limited Partnership Agreement of the Partnership, pursuant to which U.S. Investor is the sole general partner and Transaction LLC is the sole limited partner; WHEREAS, Transaction LLC, U.S. Investor and the Partnership have entered into the Subscription Agreement pursuant to which Transaction LLC has agreed to subscribe for the Class A Limited Partnership Interest on December 19, 2007 and to make a Capital Contribution of US$732,895,299.00 with respect thereto, all of which is to occur under the Partnership Agreement; WHEREAS, Canadian Investor has entered into the Assignment of Subscription Agreement with Transaction LLC, U.S. Investor and the Partnership, whereby Canadian Investor has acquired Transaction LLC's rights, title and interest, and has assumed Transaction LLC's obligations under the Subscription Agreement; and WHEREAS, each of U.S. Investor, U.S. Parent, Canadian Investor, the Partnership and Credit Risk Bank desires to enter into, among other things, (x) certain arrangements whereby (i) U.S. Investor will have a call option with respect to the Class A Limited Partnership Interest and (ii) Canadian Investor will have a put option with respect thereto and (y) the other Transaction Documents to which it is a party. NOW, THEREFORE, in consideration of the premises, representations, warranties and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS AND RULES OF INTERPRETATION Section 1.01.Definitions. All capitalized terms used herein shall, unless defined herein, have the respective meanings set forth in Appendix A hereto. Section 1.02.Rules of Interpretation. In this Agreement, unless the context shall otherwise require: (a)all references to sections, exhibits, schedules, annexes or appendices are references to sections, exhibits, schedules, annexes or appendices of this Agreement unless otherwise stated; (b)a reference to a law includes any amendment or modification to such law and any rules or regulations issued thereunder or any law enacted in substitution or replacement therefor; (c)the headings are inserted for convenience only and shall not define or limit, nor affect the interpretation of, the provisions hereof; (d)words denoting the singular only shall include the plural and vice versa; (e)"include" and "including" are not limiting; and (f)all references to documents are to those documents as amended, modified and supplemented from time to time. ARTICLE II ENTRY INTO THE TRANSACTION DOCUMENTS Section 2.01.Closing. (a)The entry into the Transaction Documents (other than the Subscription Agreement, the Assignment of Subscription Agreement and the Original Limited Partnership Agreement, which shall have been previously executed) and the other transactions contemplated hereby to occur on the Closing Date shall be held at the offices of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New York, at 10:00 a.m. New York time, on the Closing Date. (b)On the Closing Date, subject to the satisfaction of the conditions set forth in Article XI, (i) Canadian Investor shall make the Capital Contribution to the Partnership required by the Subscription Agreement and the Assignment of Subscription Agreement (as set 2 forth in the Partnership Agreement) and (ii) upon payment of such Capital Contribution, the Partnership shall admit Canadian Investor as the Class A Limited Partner of the Partnership. ARTICLE III REPRESENTATIONS AND WARRANTIES OF U.S. INVESTOR AND U.S. PARENT Section 3.01.Representations and Warranties of U.S. Investor. U.S. Investor represents and warrants to Canadian Investor and Credit Risk Bank (it being understood that each of Canadian Investor and Credit Risk Bank is relying on these representations and warranties in entering into the Transaction Documents) that, as of the date hereof: (a)Due Organization; Good Standing and Power. U.S. Investor is a corporation duly organized, validly existing and in good standing under the laws of Delaware. (b)Authorization. U.S. Investor has full legal power and authority to enter into, execute, deliver and perform the terms of each of the Transaction Documents to which it is a party and to incur the obligations provided for therein, all of which have been duly authorized by all proper and necessary action. (c)Binding Obligation. Each of the Transaction Documents to which U.S. Investor is a party has been duly executed and delivered by U.S. Investor and constitutes the valid and legally binding obligation of U.S. Investor, enforceable in accordance with its respective terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors' rights generally and by general equity principles. (d)Violations or Defaults. U.S. Investor is not in default with respect to any judgment, order, writ, injunction, decree or decision of any Governmental Authority which default would have a material adverse effect on U.S. Investor's ability to perform its obligations under the Transaction Documents.U.S. Investor is in compliance with all statutes, regulations, rules and orders applicable to it of all Governmental Authorities, a violation of which would have a material adverse effect on U.S. Investor's ability to perform its obligations under the Transaction Documents.U.S. Investor is not in breach or violation of its Organizational Documents. 3 (e)Consents. No consent, authorization or approval of, filing with, notice to, or exemption by, any Governmental Authority (x) is required to authorize, or is required in connection with the execution, delivery and performance by U.S. Investor of, any Transaction Document to which it is a party, or (y) is required as a condition to the validity or enforceability against U.S. Investor of such Transaction Document. (f)No Default. No Put Option Early Termination Event (or event which, with the giving of notice, lapse of time, or both, would constitute a Put Option Early Termination Event) has occurred and is continuing.To the actual knowledge of U.S. Investor, no Call Option Event is continuing. (g)Taxes. U.S. Investor has filed or caused to be filed all tax returns required to be filed and has paid, or has made adequate provision for the payment of, all Taxes shown to be due and payable on said returns or in any assessments made against it (other than those being contested in a Good Faith Contest) which, if unpaid, would have a material adverse effect on U.S. Investor's ability to perform its obligations under the Transaction Documents. (h)No Violation or Conflict. The execution, delivery and performance by U.S. Investor of the Transaction Documents to which it is a party do not violate or conflict with any law or regulation applicable to it, any provision of its Organizational Documents, any order or judgment of any court or other agency of government applicable to it or any of its assets or any contractual restriction binding on it or any of its assets. (i)Absence of Litigation. There is not pending or, to its knowledge, threatened against U.S. Investor any action, suit or proceeding at law or in equity or before any court, tribunal, governmental body, agency or official or any arbitrator that is reasonably likely to affect the legality, validity or enforceability against U.S. Investor of any Transaction Document to which it is a party or its ability to perform its obligations under such Transaction Documents. (j)Eligible Contract Participant. U.S. Investor is an "eligible contract participant" as defined in the Commodity Exchange Act, as amended, and the terms of each Transaction Document have been individually tailored and negotiated.Each of U.S. Investor and Transaction LLC is an indirect wholly-owned subsidiary of U.S. Parent. 4 (k)Partnership Matters. (i)The Partnership has been duly formed as a limited partnership, is validly existing and in good standing under the laws of Delaware.The Partnership has the power and authority to own its assets and carry on its contemplated business and activities as a limited partnership with full partnership power and authority to enter into and perform its obligations under the Transaction Documents to which it is a party. (ii)The Partnership maintains its own bank account and keeps its own proper and adequate books and account and has filed and will file all material forms and statements (including tax returns) required by law in those jurisdictions where it conducts its business and activities. (iii)The Partnership has not engaged in the conduct of a trade or business in Canada or any trade or business unrelated to the Transaction or matters incidental thereto and does not have a fixed place of business in Canada. (iv)The Partnership has not (i) sold, offered for sale, solicited offers to buy or otherwise negotiated in respect of any security the offering and sale of which is or will be integrated with the sale of the Class A Limited Partnership Interest or (ii) engaged in any form of general solicitation or general advertising in connection with the offering of the Class A Limited Partnership Interest or in any manner engaged in any activity constituting a public offering of the Class A Limited Partnership Interest within the meaning of Section 4(2) of the Securities Act. (l)Debts of U.S. Investor. (i)The sum ofU.S. Investor's debts (including its obligations under the Transaction Documents) is less than the value of the U.S. Investor's property (calculated at the lesser of fair valuation and present fair saleable value). (ii)The capital of U.S. Investor is not unreasonably small to conduct its business as currently conducted or as proposed to be conducted. (iii)U.S. Investor has not incurred, does not intend to incur and does not believe it will incur debts beyond its ability to pay as they mature. (iv)U.S. Investor has not made a transfer or incurred an obligation under the Transaction Documents with the intent to hinder, delay or defraud any of its present or future creditors. (v)For purposes of this clause (l): (A)"debt" means any liability on a claim; (B)"claim" means: 5 (1)any right to payment, whether or not that right is reduced to judgment, liquidated,unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (2)any right to an equitable remedy for breach of performance if that breachgives rise to a right to payment, whether or not the right to an equitable remedyis reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,secured or unsecured; and (C)terms used in this clause (l) shall be construed in accordance with the applicable United States bankruptcy and New York fraudulent conveyance statutes and the related caselaw. Section 3.02.Representations and Warranties of U.S. Parent. U.S. Parent represents and warrants to Canadian Investor and Credit Risk Bank (it being understood that each of Canadian Investor and Credit Risk Bank is relying on these representations and warranties in entering into the Transaction Documents) that, as of the date hereof: (a)Due Organization; Good Standing and Power. U.S. Parent is a corporation duly organized, validly existing and in good standing under the laws of Delaware. (b)Authorization. U.S. Parent has full legal power and authority to enter into, execute, deliver and perform the terms of each of the Transaction Documents to which it is a party and to incur the obligations provided for therein, all of which have been duly authorized by all proper and necessary action. (c)Binding Obligation. Each of the Transaction Documents to which U.S. Parent is a party has been duly executed and delivered by U.S. Parent and constitutes the valid and legally binding obligations of U.S. Parent, enforceable in accordance with its respective terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors' rights generally and by general equity principles. (d)Violations or Defaults. U.S. Parent is not in default with respect to any judgment, order, writ, injunction, decree or decision of any Governmental Authority which default could reasonably be expected to have a material adverse effect on U.S. Parent's ability to perform its obligations under the Transaction 6 Documents.U.S. Parent is in compliance with all statutes, regulations, rules and orders applicable to it of all Governmental Authorities, a violation of which could reasonably be expected to have a material adverse effect on U.S. Parent's ability to perform its obligations under the Transaction Documents and is in full compliance with its Organizational Documents. (e)Consents. No consent, authorization or approval of, filing with, notice to, or exemption by, any Governmental Authority (x) is required to authorize, or is required in connection with the execution, delivery and performance by U.S. Parent of, any Transaction Document to which it is a party, or (y) is required as a condition to the validity or enforceability of such Transaction Document. (f)U.S. Parent has filed or caused to be filed all tax returns required to be filed and has paid, or has made adequate provision for the payment of all taxes shown to be due and payable on said returns or in any assessments made against it (other than those being contested in a Good Faith contest) which, if unpaid, could reasonably be expected to have a material adverse effect on U.S. Investor’s ability to perform its obligations under the Transaction Documents. (g)No Violation or Conflict. The execution, delivery and performance by U.S. Parent of the Transaction Documents to which it is a party do not violate or conflict with any law or regulation applicable to it, any provision of its Organizational Documents, any order or judgment of any court or other agency of government applicable to it or any of its assets or any contractual restriction binding on or affecting it or any of its assets. (h)Absence of Litigation. There is not pending or, to its knowledge, threatened against U.S. Parent any action, suit or proceeding at law or in equity or before any court, tribunal, governmental body, agency or official or any arbitrator that is likely to affect the legality, validity or enforceability against U.S. Parent of any Transaction Document to which it is a party or its ability to perform its obligations under such Transaction Documents. (i)Status. None of U.S. Parent or any of its Affiliates that is counterparty to a Permitted Asset is a corporation that (i) is a bank or credit union, (ii) an insurance corporation that carries on business in Canada, (iii) is authorized under the laws of Canada or any province to offer trustee services, to accept deposits or to trade in securities as a broker-dealer, (iv) was incorporated in Canada, or (v) owns shares or debt of any other corporation described in any of (i) to (iv) herein that, in aggregate, represent 90% or more of its assets. (j)Debts of U.S. Investor. 7 (i)The sum ofU.S. Investor's debts (including its obligations under the Transaction Documents) is less than the value of the U.S. Investor's property (calculated at the lesser of fair valuation and present fair saleable value). (ii)The capital of U.S. Investor is not unreasonably small to conduct its business as currently conducted or as proposed to be conducted. (iii)U.S. Investor has not incurred, does not intend to incur and does not believe it will incur debts beyond its ability to pay as they mature. (iv)U.S. Investor has not made a transfer or incurred an obligation under the Transaction Documents with the intent to hinder, delay or defraud any of its present or future creditors. (v)For purposes of this clause (j): (A)"debt" means any liability on a claim; (B)"claim" means: (1)any right to payment, whether or not that right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (2)any right to an equitable remedy for breach of performance if that breach givesrise to a right to payment, whether or not the right to an equitable remedy is reduced tojudgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured orunsecured; and (C)terms used in this clause (j) shall be construed in accordance with the applicable UnitedStates bankruptcy and New York fraudulent conveyance statutes and the related case law. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CANADIAN INVESTOR Canadian Investor represents and warrants to U.S. Investor, U.S. Parent and Credit Risk Bank (it being understood that each of U.S. Investor, U.S. Parent and Credit Risk Bank is relying on these representations in entering into the Transaction Documents) that as of the date hereof: 8 Section 4.01.Due Organization; Good Standing and Power. Canadian Investor is duly organized as a corporation, validly existing and in good standing under the laws of Canada. Section 4.02.Authorization. Canadian Investor has full legal power and authority to enter into, execute, deliver and perform the terms of each of the Transaction Documents to which it is a party and to incur the obligations provided for therein, all of which have been duly authorized by all proper and necessary action and is in full compliance with its Organizational Documents. Section 4.03.Binding Obligation. Each of the Transaction Documents to which Canadian Investor is a party has been duly executed and delivered by Canadian Investor and constitutes the valid and legally binding obligation of Canadian Investor, enforceable in accordance with its respective terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors' rights generally and by general equity principles. Section 4.04.Violations or Defaults. Canadian Investor is not in default with respect to any judgment, order, writ, injunction, decree or decision of any Governmental Authority which default could reasonably be expected to have a material adverse effect on Canadian Investor's ability to perform its obligations under the Transaction Documents.Canadian Investor is in compliance with all statutes, regulations, rules and orders applicable to it of all Governmental Authorities, a violation of which could reasonably be expected to have a material adverse effect on Canadian Investor's ability to perform its obligations under the Transaction Documents. Section 4.05.Consents. No consent, authorization or approval of, filing with, notice to, or exemption by, any Governmental Authority (x) is required to authorize, or is required in connection with the execution, delivery and performance by Canadian Investor of, any Transaction Document to which it is a party, or (y) is required as a condition to the validity or enforceability against Canadian Investor of such Transaction Document, save and except for the requirement to obtain the approval of the Superintendent of Financial Institutions (Canada) if Canadian Investor holds the Class A Limited Partnership Interest for a period of more than two years. Section 4.06.No Default. No Call Option Early Termination Event (or event which, with the giving of notice, lapse of time, or both, would constitute a Call Option Early Termination Event) has occurred and is continuing. To the actual knowledge of Canadian Investor, no Put Option Event is continuing. 9 Section 4.07.Taxes. Canadian Investor has filed or caused to be filed all tax returns required to be filed and has paid, or has made adequate provision for the payment of, all Taxes shown to be due and payable on said returns or in any assessments made against it (other than those being contested in a Good Faith Contest) which, if unpaid, could reasonably be expected to have a material adverse effect on Canadian Investor's ability to perform its obligations under the Transaction Documents. Section 4.08.No Violation or Conflict. The execution, delivery and performance by Canadian Investor of the Transaction Documents to which it is a party do not violate or conflict with any law or regulation applicable to it, any provision of its Organizational Documents, any order or judgment of any court or other agency of government applicable to it or any of its assets or any contractual restriction binding on it or any of its assets. Section 4.09.Absence of Litigation. There is not pending or, to its knowledge, threatened against Canadian Investor any action, suit or proceeding at law or in equity or before any court, tribunal, governmental body, agency or official or any arbitrator that is reasonably likely to affect the legality, validity or enforceability against Canadian Investor of any Transaction Document to which it is a party or its ability to perform its obligations under such Transaction Documents. Section 4.10.Eligible Contract Participant. Canadian Investor is an "eligible contract participant" as defined in the Commodity Exchange Act, as amended, and the terms of each Transaction Document have been individually tailored and negotiated. Section 4.11.No Distribution. Canadian Investor is not acquiring the Class A Limited Partnership Interest with a view to distribution, sale or transfer of the interest or with any present intention of offering or selling the Class A Limited Partnership Interest except as contemplated by the Transaction Documents. ARTICLE V REPRESENTATIONS AND WARRANTIES OF CREDIT RISK BANK Credit Risk Bank represents and warrants to U.S. Investor, U.S. Parent and Canadian Investor (it being understood that (x) each of U.S. Investor, U.S. Parent and Canadian Investor is relying on these representations in entering into the Transaction Documents, (y) references in this Article 5 to Canadian law and Governmental Authorities are references to the laws and Governmental Authorities of Canada and each of the provinces and territories thereof, and (z) no 10 representations or warranties are made as to any United States federal or state securities or tax laws, regulations, rules or orders) that as of the date hereof: Section 5.01.Due Organization; Good Standing and Power. Credit Risk Bank is duly organized as a public company (naamlozevennootschap), validly existing under the laws of the Netherlands. Section 5.02.Authorization. Credit Risk Bank has full legal power and authority to enter into, execute, deliver and perform the terms of each of the Transaction Documents to which it is a party and to incur the obligations provided for therein, all of which have been duly authorized by all proper and necessary action and is in full compliance with its Organizational Documents. Section 5.03.Binding Obligation. Each of the Transaction Documents to which Credit Risk Bank is a party has been duly executed and delivered by Credit Risk Bank and (assuming that as a matter of Canadian law the Option Collateral Fixed Rate CD Agreement and the Security and Pledge Agreement (Credit Risk Bank - Canadian Investor) are legal, valid and binding documents enforceable in accordance with their terms) constitutes the valid and legally binding obligation of Credit Risk Bank, enforceable in accordance with its respective terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors' rights generally and by general equity principles. Section 5.04.Violations or Defaults. Credit Risk Bank is not in default with respect to any judgment, order, writ, injunction, decree or decision of any Governmental Authority which default could reasonably be expected to have a material adverse effect on Credit Risk Bank's ability to perform its obligations under the Transaction Documents.Credit Risk Bank is in compliance with all statutes, regulations, rules and orders applicable to it of all Governmental Authorities (excluding, in relation only to the Transaction and any matters connected with or arising out of it, Canadian Governmental Authorities), a violation of which could reasonably be expected to have a material adverse effect on Credit Risk Bank's ability to perform its obligations under the Transaction Documents. Section 5.05.Consents. No consent, authorization or approval of, filing with, notice to, or exemption by, any Governmental Authority (excluding Canadian Governmental Authorities) (x) is required to authorize, or is required in connection with the execution, delivery and performance by Credit Risk Bank of, any Transaction Document to which it is a party, or (y) is required as a condition to the validity or enforceability against Credit Risk Bank of such Transaction Document. 11 Section 5.06.No Violation or Conflict. The execution, delivery and performance by Credit Risk Bank of the Transaction Documents to which it is a party do not violate or conflict with any law or regulation applicable to it, any provision of its Organizational Documents, any order or judgment of any court or other agency of government applicable to it or any of its assets or any contractual restriction binding on it or any of its assets. Section 5.07.Absence of Litigation. There is not pending or, to its knowledge, threatened against Credit Risk Bank any action, suit or proceeding at law or in equity or before any court, tribunal, governmental body, agency or official or any arbitrator that is reasonably likely to affect the legality, validity or enforceability against Credit Risk Bank of any Transaction Document to which it is a party or its ability to perform its obligations under such Transaction Documents. Section 5.08.Eligible Contract Participant. Credit Risk Bank is an “eligible contract participant” as defined in the Commodity Exchange Act, as amended, and the terms of each Transaction Document have been individually tailored and negotiated. ARTICLE VI COVENANTS OF U.S. INVESTOR U.S. Investor hereby covenants and agrees with each of U.S. Parent, Canadian Investor and Credit Risk Bank that until the Completion Date (or until such later date as all obligations of U.S. Investor and U.S. Parent to be performed on or prior to the Completion Date have been satisfied): Section 6.01.Corporate Existence. Subject to U.S. Investor's rights under Section 6.06, U.S. Investor shall maintain its existence as a corporation in good standing and qualify and remain qualified to do business in each jurisdiction in which the character of the properties owned or leased by it therein or in which the transaction of its business is such that the failure to qualify, individually or in the aggregate, could reasonably be expected to have a material adverse effect on U.S. Investor's ability to perform its obligations under the Transaction Documents.U.S. Investor shall not engage in any business except in connection with the Transaction or matters incidental thereto. Section 6.02.Compliance with Law. U.S. Investor shall comply with all Governmental Requirements of any Governmental Authority having jurisdiction over it or its property (such compliance to include paying before the same become delinquent all Taxes and assessments imposed upon it or upon any of its 12 property, except to the extent they are the subject of a Good Faith Contest), in each case if the failure to so comply could reasonably be expected, as determined by U.S. Investor, tohave a material adverse effect on U.S. Investor's ability to perform its obligations under the Transaction Documents. Section 6.03.Authorizations. U.S. Investor shall obtain, make and keep in full force and effect all material Governmental Authorizations and all Governmental Filings with Governmental Authorities required to be made by U.S. Investor for the validity or enforceability of any of the Transaction Documents against it. Section 6.04.Compliance with Transaction Documents. U.S. Investor shall comply with its covenants under, and timely perform its obligations under, the Transaction Documents to which it is a party. Section 6.05.Notice of Put Option Early Termination Event. U.S. Investor shall deliver to Canadian Investor, immediately upon U.S. Investor learning of any Put Option Early Termination Event (or any event which with the passage of time or the giving of notice or both would constitute a Put Option Early Termination Event), a certificate of a Responsible Officer of U.S. Investor stating that such certificate is a "Notice of Put Option Early Termination Event" and setting forth the details thereof and the action which U.S. Investor is taking or proposes to take to cure such event. Section 6.06.Merger. U.S. Investor shall not enter into any merger, consolidation, share exchange or similar transaction or sell or otherwise dispose of all or substantially all of its assets to any Person unless (1) the succeeding entity is U.S. Parent or any Affiliate thereof, (2) the succeeding entity (x) irrevocably and unconditionally assumes (unless effected by operation of law) all obligations of U.S. Investor under the Transaction Documents pursuant to an agreement executed and delivered to Canadian Investor and (y) delivers an opinion to Canadian Investor as to the due authorization, execution and delivery of any such agreement, in each case, in form and substance reasonably satisfactory to Canadian Investor, and (3) such merger, consolidation, share exchange, similar transaction, sale or disposal would not result in a Call Option Event or Put Option Early Termination Event. Section 6.07.Payment of Cumulative Class A Limited Partner Shortfall. U.S. Investor, shall pay Canadian Investor, as holder of the Class A Limited Partnership Interest, on the Exercise Date, the Cumulative ClassA Limited Partner Shortfall as of such Exercise Date, after giving effect to all Allocations on the Exercise Date pursuant to Article IV of the Partnership Agreement. 13 ARTICLE VII COVENANTS OF U.S. PARENT U.S. Parent hereby covenants and agrees with each of U.S. Investor, Canadian Investor and Credit Risk Bank that until the Completion Date (or such later date as all obligations of U.S. Parent to be performed on or prior to the Completion Date have been satisfied): Section 7.01.Corporate Existence. U.S. Parent shall qualify and remain qualified to do business in each jurisdiction in which the character of the properties owned or leased by it therein or in which the transaction of its business is such that the failure to qualify, individually or in the aggregate, could reasonably be expected to have a material adverse effect on U.S. Parent's ability to perform its obligations under the Transaction Documents to which it is a party. Section 7.02.Compliance with Law. U.S. Parent shall comply with all Governmental Requirements of any Governmental Authority having jurisdiction over it or its property (such compliance to include paying before the same become delinquent all Taxes and assessments imposed upon it or upon any of its property, except to the extent they are the subject of a Good Faith Contest), in each case if the failure to so comply could reasonably be expected, as determined by U.S. Parent, tohave a material adverse effect on U.S. Parent's ability to perform its obligations under the Transaction Documents to which it is a party. Section 7.03.Authorizations. U.S. Parent shall obtain, make and keep in full force and effect all Governmental Authorizations and all Governmental Filings with Governmental Authorities necessary for the validity or enforceability of the Transaction Documents to which it is a party. Section 7.04.Financial Information. U.S. Parent will furnish to Canadian Investor and Credit Risk Bank: (a)as soon as available and in any event within 95 days (or within fifteen days after such other time period required by the SEC) after the end of each fiscal year of U.S. Parent, its audited consolidated balance sheet and related statements of operations, shareholders' equity and cash flows as of the end of and for such year, setting forth in each case in comparative form the figures for the previous fiscal year, all reported on by Deloitte & Touche LLP or other independent public accountants of recognized national standing (without a "going concern" or like qualification or exception and without any qualification or exception as to the scope of such audit) to the effect that such consolidated financial statements present fairly in all material respects the financial condition and results of operations of U.S. Parent and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP (Canadian Investor and Credit Risk Bank agree that U.S. Parent's obligations under this paragraph (a) will be satisfied in respect 14 of any fiscal year by delivery to Canadian Investor within 95 days (or within five days of such other time period required by the SEC) after the end of such fiscal year of its annual report for such fiscal year on Form 10-K as filed with the SEC); (b)as soon as available and in any event within 50 days (or within fifteen days after such other time period required by the SEC) after the end of each of the first three fiscal quarters of each fiscal year of U.S. Parent (beginning with the fiscal quarter ending on March 31, 2007), its consolidated balance sheet and related statements of operations and cash flows as of the end of and for such fiscal quarter and the then elapsed portion of the fiscal year, setting forth in each case in comparative form the figures for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the previous fiscal year, all certified by one of its Responsible Officers as presenting fairly in all material respects the financial condition and results of operations of U.S. Parent and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal year-end audit adjustments and the absence of footnotes (Canadian Investor and Credit Risk Bank agree that U.S. Parent's obligations under this paragraph (b) will be satisfied in respect of any fiscal quarter by delivering to the Canadian Investor within 50 days (or within five days after such other time period required by the SEC) after the end of such fiscal quarter of its quarterly report for such fiscal quarter on Form 10-Q as filed with the SEC); (c)concurrently with any delivery of financial statements under clause (a) or (b) above, a certificate of a Responsible Officer of U.S. Parent (i) certifying as to whether a Put Option Early Termination Event (or any event which with the passage of time or the giving of notice or both would constitute a Put Option Early Termination Event) has occurred, (ii) setting forth reasonably detailed calculations demonstrating compliance with Section 7.05, as applicable and (iii) stating whether any change in GAAP or in the application thereof has occurred since the date of the audited financial statements referred to in Section 7.04(a) and, if any such change has occurred, specifying the effect of such change on the financial statements accompanying such certificate; (d)concurrently with any delivery of financial statements under clause (a) above, a certificate of the accounting firm that reported on such financial statements stating whether they obtained knowledge during the course of their examination of such financial statements of any Put Option Early Termination Event (or any event which with the passage of time or the giving of notice or both would constitute a Put Option Early Termination Event) (which certificate may be limited to the extent required by accounting rules or guidelines); (e)within 30 days after the filing for each fiscal year, copies of financial reports of the Significant Subsidiaries prepared in accordance with statutory accounting principles; provided, however, during any period in which any Ratings Downgrade has occurred and is continuing, U.S. Parent shall, within 30 days after the filing for each fiscal quarter following such Ratings Downgrade, furnish to Canadian Investor and Credit Risk Bank copies of financial reports of the Significant Subsidiaries prepared in accordance with statutory accounting principles; (f)promptly after the same become publicly available or upon transmission or receipt thereof, (i) copies of all periodic and other reports, proxy statements and other materials 15 filed by U.S. Parent or any Subsidiary thereof with the SEC, or any Governmental Authority succeeding to any or all of the functions of the SEC, or with any national securities exchange, or distributed by U.S. Parent to its shareholders generally, as the case may be, provided that, with respect to materials filed with any national securities exchange, only material filings shall be required to be delivered pursuant to this clause (f) and (ii) upon the request of Canadian Investor, all material reports and other annual statements that U.S. Parent or any Subsidiary thereof may render to or file with any Governmental Authority, including without limitation, the Department of Health and Human Services Office of Inspector General; and (g)promptly following any request therefore, such other information regarding the operations, business affairs and financial condition of U.S. Parent or any Subsidiary thereof, or compliance with the terms of this Agreement as Canadian Investor may reasonably request. Documents required to be delivered pursuant to Sections (a), (b) or (f) (to the extent any such documents are included in materials otherwise filed with the SEC) may be delivered electronically and if so delivered, shall be deemed to have been delivered on the date (i) on which U.S. Parent posts such documents, or provides a link thereto on U.S. Parent's website on the Internet at the website address listed in Schedule C; or (ii) on which such documents are posted on U.S. Parent's behalf on an internet or intranet website, if any, to which Canadian Investor has access; provided that: (i) if Canadian Investor so requests, U.S. Parent shall deliver paper copies of such documents to Canadian Investor until a written request to cease delivering paper copies is given by Canadian Investor and (ii) U.S. Parent shall notify Canadian Investor (by telecopier or electronic mail) of the posting of any such documents and provide to the Canadian Investor by electronic mail electronic versions (i.e., soft copies) of such documents.Notwithstanding anything contained herein, in every instance U.S. Parent shall be required to provide paper copies of the certificates required by Section 7.04(c) to Canadian Investor. Section 7.05.Financial Covenants. U.S. Parent agrees that: (a)Consolidated Leverage Ratio.The Consolidated Leverage Ratio as of the last day of any period of four consecutive fiscal quarters shall be less than or equal to 3.00 to 1.00. (b)Consolidated Fixed Charge Coverage Ratio .The Consolidated Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters (calculated as of the end of each fiscal quarter) shall be greater than or equal to 1.50 to 1.00. Section 7.06.Subsidiary Indebtedness. U.S. Parent will not permit any of its Subsidiaries to create, incur, assume or permit to exist any Indebtedness, except: (a)Indebtedness existing on the date hereof and set forth in Schedule 7.06 and refinancings, extensions, renewals and replacements of any such Indebtedness that do not increase the outstanding principal amount thereof beyond the 16 then outstanding principal amount thereof, plus all fees, premiums and interest payable in respect of such Indebtedness or such refinancing, extension, renewal or replacement; (b)Indebtedness to U.S. Parent or any other Subsidiary thereof; (c)Guarantees of Indebtedness of any other Subsidiary thereof; (d)Indebtedness incurred to finance the acquisition, construction, improvement or repair of any fixed or capital asset, including obligations under Capital Leases, mortgage financings, purchase money Indebtedness and any Indebtedness assumed in connection with the acquisition of any such asset or secured by a Lien on any such asset prior to the acquisition thereof, and refinancings, extensions, renewals and replacements of any such Indebtedness that do not increase the outstanding principal amount thereof beyond the then outstanding principal amount thereof, plus all fees, premiums and interest payable in respect of such Indebtedness or such refinancing, extension, renewal or replacement; provided that (i) such Indebtedness is incurred prior to or within 360 days after such acquisition or the completion of such construction, improvement or repair (or incurred in connection with such refinancing, extension, renewal or replacement) and (ii) the aggregate principal amount of Indebtedness permitted by this clause (d) shall not exceed $75,000,000 in the aggregate at any time outstanding; (e)Indebtedness of any Subsidiary thereof as an account party in respect of trade letters of credit; (f)Indebtedness (i) in respect of performance, bid, surety or appeal bonds and completion guarantees provided in the ordinary course of business and (ii) under Swap Contracts entered into to protect against fluctuations in exchange and interest rates and not for speculative purposes; (g)the Permitted Financing; (h)other Indebtedness in an aggregate principal amount not exceeding $100,000,000 at any time outstanding; and (i)to the extent required thereunder, Guarantees of Obligations (as defined in the Revolving Credit Agreement) under the Revolving Credit Agreement; provided that obligations of U.S. Parent under the Transaction Documents shall be subject to substantially similar Guarantees on terms reasonably satisfactory to Canadian Investor. Section 7.07.Liens. U.S. Parent will not, and will not permit any of its Subsidiaries to, create, incur, assume or permit to exist any Lien on any property or asset now owned or hereafter acquired by it, except: 17 (a)Permitted Liens; (b)any Lien on any property or asset of U.S. Parent or any of its Subsidiaries existing on the date hereof and set forth in Schedule 7.07; provided that (i) such Lien shall not apply to any other property or asset of U.S. Parent or any Subsidiary thereof, and (ii) such Lien shall secure only those obligations which it secures on the date hereof and refinancings, extensions, renewals and replacements thereof that do not increase the outstanding principal amount thereof beyond the then outstanding principal amount thereof, plus all fees, premiums and interest payable in respect of such Indebtedness or such refinancing, extension, renewal or replacement; (c)any Lien existing on any property or asset prior to the acquisition thereof by U.S. Parent or any Subsidiary thereof or existing on any property or asset of any Person that becomes a Subsidiary after the date hereof prior to the time such Person becomes a Subsidiary; provided that (i) such Lien is not created in contemplation of or in connection with such acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other property or assets of U.S. Parent or any Subsidiary thereof and (iii) such Lien shall secure only those obligations which it secures on the date of such acquisition or the date such Person becomes a Subsidiary, as the case may be, and refinancings, extensions, renewals and replacements thereof that do not increase the outstanding principal amount thereof beyond the then outstanding principal amount thereof, plus all fees, premiums and interest payable in respect of such Indebtedness or such refinancing, extension, renewal or replacement; (d)Liens attributable to sale-leaseback transactions and obligations under Capital Leases not otherwise prohibited by this Agreement; (e)Liens in favor of U.S. Parent or any Subsidiary thereof; (f)Liens on any fixed or capital asset acquired, constructed, repaired or improved by U.S. Parent or any Subsidiary thereof; provided that (i) such Liens secure Indebtedness not prohibited by Section 7.06(d), (ii) such Liens and the Indebtedness secured thereby are incurred prior to or within 360 days after such acquisition or the completion of such construction, repair or improvement (or in connection with refinancings, extensions, renewals and replacements thereof permitted under Section 7.06(d)) and (iii) such Liens shall not apply to any other property or assets of U.S. Parent or any other Subsidiary except additions, expansions or accessions thereto and proceeds thereof; (g)Liens not otherwise permitted under this Section securing obligations in an aggregate amount not exceeding at any time ten percent (10%) of Consolidated Net Tangible Assets determined as of the end of the immediately preceding fiscal quarter of U.S. Parent for which financial statements have been delivered under Section 7.04 at the time the initial obligation to grant such Lien is entered into; 18 (h)to the extent required thereunder, Liens in favor of the administrative agent under the Revolving Credit Agreement with respect to the Obligations (as defined thereunder ); provided that any such Liens shall secure the obligations of U.S. Parent under the Transaction Documents on terms reasonably satisfactory to Canadian Investor; (i)Liens arising in connection with the Permitted Financing; and (j)any refinancing, extension, renewal or replacement (or successive extensions, renewals or replacements) of Liens, in whole or in part, referred to in clauses (a)through (h)above; provided that any such refinancing, extension, renewal or replacement Lien shall be limited to the property covered by the Lien refinanced, extended, renewed or replaced. Section 7.08.Fundamental Changes. U.S. Parent will not, and will not permit any Subsidiary thereof to, merge into or consolidate with any other Person, or permit any other Person to merge into or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a series of transactions) all or substantially all of the assets of U.S. Parent and its Subsidiaries (on a consolidated basis), or liquidate or dissolve, except that, if at the time thereof and immediately after giving effect thereto, no Put Option Early Termination Event shall have occurred and be continuing and after giving effect to such transaction on a pro forma basis, U.S. Parent shall be in compliance with each of the applicable covenants set forth in Section 7.05 (a) any Person may merge into U.S. Parent in a transaction in which U.S. Parent is the surviving corporation, (b) any Person, including any Affiliate may merge into any Subsidiary of U.S. Parent, (c) any Subsidiary of U.S. Parent or U.S. Parent may sell, transfer, lease or otherwise dispose of its assets to U.S. Parent or to another Subsidiary thereof, (d) any Subsidiary of U.S. Parent may merge into or consolidate with any other person, liquidate or dissolve or U.S. Parent or any Subsidiary thereof may sell, transfer, lease or otherwise dispose of the assets or stock of any Subsidiary of U.S. Parent, if, in each case, U.S. Parent determines in good faith that such merger, consolidation, liquidation, dissolution, sale, transfer, lease or other disposition is in the best interests of Canadian Investor and (e) U.S. Parent may sell, transfer, contribute or otherwise dispose of all or substantially all the assets of a Subsidiary in connection with an investment made pursuant to clause (o) or (p) of the definition of "Permitted Investments" (as defined in the Revolving Credit Agreement) and Section 7.12. Section 7.09.Transactions with Affiliates. U.S. Parent will not, and will not permit any of its Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or purchase, lease or otherwise acquire any property or assets from, or otherwise engage in any other transactions with, any of its Affiliates, except (a) on terms and conditions not less favorable to U.S. Parent or such Subsidiary than could be obtained on an arm's-length basis (considering such transaction and all other related transactions as a whole), (b) transactions between or among U.S. Parent and its Subsidiaries or between or among its Subsidiaries or (c) as otherwise permitted by this Agreement. 19 Section 7.10.Restrictive Agreements. U.S. Parent will not, and will not permit any of its Subsidiaries to, directly or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits, restricts or imposes any condition upon: (a) the ability of any such Subsidiary to pay dividends or other distributions with respect to any shares of its capital stock or (b) the ability of any such Subsidiary to make or repay loans or advances to U.S. Parent or any other such Subsidiary; provided that the foregoing shall not apply to (i) restrictions and conditions imposed by law, rule, regulation or regulatory administrative agreement or determination (including those imposed by HMO Regulations and Insurance Regulations) or by this Agreement, (ii) restrictions and conditions existing on the date hereof identified on Schedule 7.10 and all refinancings, extensions, renewals and replacements thereof, (iii) restrictions and conditions contained in agreements entered into in the ordinary course of business of U.S. Parent and its Subsidiaries; provided that such restrictions and conditions are not materially more restrictive as a whole than those imposed by HMO Regulations and Insurance Regulations or those identified on Schedule 7.10, (iv) customary restrictions and conditions contained in agreements relating to the sale of a Subsidiary pending such sale; provided such restrictions and conditions apply only to the Subsidiary that is to be sold and such sale is permitted hereunder, (v) any Lien permitted under Section 7.07 (including the assets or property subject to such Lien), (vi) restrictions contained in documents or agreements evidencing Indebtedness or Liens incurred by U.S. Parent or any Subsidiary of U.S. Parent which is outstanding on the Closing Date and restrictions contained in documents evidencing any replacement, refinancing, renewal or extension thereof (provided such restrictions contained in documents evidencing any replacement, refinancing, renewal or extension are not materially more restrictive than those in effect on the Closing Date), (vii) restrictions binding on a Person at the time such Subsidiary becomes a Subsidiary of U.S. Parent, so long as such restrictions were not entered into in contemplation of such Person becoming a Subsidiary, (viii) restrictions arising in connection with the Permitted Financing, (ix) restrictions binding on joint ventures or the equity interests in joint ventures and (x) restrictions preventing the assignment or transfer of licenses, leases or other contracts. Section 7.11.Nature of Business. U.S. Parent will not, and will not permit it and any of its Significant Subsidiaries, taken as a whole to, substantially alter the character of the business conducted by U.S. Parent and its Significant Subsidiaries, taken as a whole, as of the Closing Date. Section 7.12.Advances, Investments and Loans. U.S. Parent will not, and will not permit any of its Subsidiaries to, make an Investment in any Person except for Permitted Investments (as defined in the Revolving Credit Agreement). Section 7.13.Restricted Payments. U.S. Parent will not, nor will it permit any of its Subsidiaries to, directly or indirectly, declare, order, make or set apart any sum for or pay any Restricted Payment, except (a)to make dividends payable solely in the same class of capital stock of such Person, (b)to make dividends or other distributions payable to U.S. Parent (directly or indirectly through Subsidiaries) and 20 ratably to minority holders of Capital Stock of a Subsidiary of U.S. Parent or to make dividends or other distributions payable to a Subsidiary of U.S. Parent by another Subsidiary of U.S. Parent (and ratably to other shareholders or minority holders of Capital Stock of a Subsidiary), (c) Restricted Payments constituting Investments in a Subsidiary of U.S. Parent or otherwise payable to U.S. Parent or a Subsidiary thereof or constituting redemptions or repurchases of Capital Stock of a Subsidiary, (d) Restricted Payments constituting payments made in respect of Indebtedness convertible into Capital Stock, conversions of convertible Indebtedness into Capital Stock and payments in respect of fractional shares arising in connection with such conversions, (e) payments in respect of fractional shares in connection with any dividend, split or combination or any exercise of warrants or options, (f) repurchases of Capital Stock deemed to occur upon exercise of options or warrants or other rights to acquire Capital Stock in connection with ‘cashless” exercises or where such Capital Stock constitutes all or a portion of the exercise price, (g) to the extent such Restricted Payments are in an amount equal to the sum of the proceeds received by U.S. Parent from the exercise of stock options held by employees, management or directors of U.S. Parent, plus any tax benefit to U.S. Parent related to such exercise, (h) other Restricted Payments to the extent that (i) no Put Option Early Termination Event (or event which, with the giving of notice or the lapse of time, or both, would constitute a Put Option Early Termination Event) has occurred and is continuing or would result from such action and (ii) the Consolidated Pro Forma Leverage Ratio as of such date (A) is less than or equal to 1.50 to 1.0, in which case the aggregate amount of such Restricted Payments shall be unlimited, (B) is greater than 1.50 to 1.0, but less than or equal to 2.25 to 1.0, in which case the aggregate amount of such Restricted Payments shall be unlimited to the extent that immediately prior to and after giving effect to any such Restricted Payment U.S. Parent shall have unutilized Commitments under the Revolving Credit Agreement in an amount not less than $250,000,000 or (C) is greater than 2.25 to 1.0 in which case the aggregate amount of such Restricted Payments pursuant to this clause (C) shall not exceed $100,000,000 for any consecutive four quarter period (exclusive of Restricted Payments made pursuant to other provisions of this Section 7.13 other than clause (C)) to the extent that prior to and after giving effect to any such Restricted Payment, U.S. Parent shall have unutilized Commitments under the Revolving Credit Agreement in an amount not less than $250,000,000; provided, however, notwithstanding clause (ii) above, the aggregate amount of such Restricted Payments shall be unlimited to the extent that U.S. Parent has two Investment Grade Ratings, and (i) distributions and redemptions made in accordance with the Partnership Agreement. Section 7.14.Minimum Availability. U.S. Parent shall not permit the excess of the Aggregate Commitments over the Total Outstanding (each as defined in the Revolving Credit Agreement)as of any date of determination to be less than the Special Capital Distribution as of such date of determination (calculated in accordance with Section 5.3(a)(y) of the Partnership Agreement). Section 7.15.Compliance with Nonconsolidation Opinions. U.S. Parent shall comply with and cause to be true and correct (and shall cause its direct and indirect subsidiaries, as applicable, to comply with and cause to be true and correct) each of the numbered assumptions of fact contained in the sections captioned "Assumptions of Fact" of 21 the substantive nonconsolidation opinions of Skadden, Arps, Slate, Meagher & Flom LLP dated as of the Closing Date. ARTICLE VIII COVENANTS OF CANADIAN INVESTOR Canadian Investor hereby covenants and agrees with each of U.S. Investor, U.S. Parent and Credit Risk Bank that until the Completion Date (or until such later date as all obligations of Canadian Investor to be performed on or prior to the Completion Date have been satisfied): Section 8.01.Corporate Existence. Subject to Canadian Investor's rights under Section 8.06, Canadian Investor shall maintain its existence as a corporation in good standing and qualify and remain qualified to do business in each jurisdiction in which the character of the properties owned or leased by it therein or in which the transaction of its business is such that the failure to qualify, individually or in the aggregate, could reasonably be expected to have a material adverse effect on Canadian Investor's ability to perform its obligations under the Transaction Documents. Section 8.02.Compliance with Law. Canadian Investor shall comply with all Governmental Requirements of any Governmental Authority having jurisdiction over it or its property (such compliance to include paying before the same become delinquent all Taxes and assessments imposed upon it or upon any of its property, except to the extent they are the subject of a Good Faith Contest), in each case if the failure to so comply could reasonably be expected, as determined by Canadian Investor, to have a material adverse effect on Canadian Investor's ability to perform its obligations under the Transaction Documents. Section 8.03.Authorizations. Canadian Investor shall obtain, make and keep in full force and effect all Governmental Authorizations and all Governmental Filings with Governmental Authorities required for the validity or enforceability of any of the Transaction Documents against it. Section 8.04.Compliance with Transaction Documents. Canadian Investor shall comply with its covenants under, and timely perform its obligations in, the Transaction Documents. Section 8.05.Notice of Call Option Early Termination Event. Canadian Investor shall deliver to U.S. Investor and Credit Risk Bank, immediately upon Canadian Investor learning of any Call Option Early Termination Event, a certificate of a Responsible Officer of Canadian Investor stating that such certificate is a "Notice of Call Option 22 Early Termination Event" and setting forth the details thereof and, (in the case of a Call Option Event described in Article IV(a), (b), (c) or (d) of the Call Option Agreement (to the extent relating to Canadian Investor)) the action which Canadian Investor is taking or proposes to take to cure such event. Section 8.06.Merger. Canadian Investor shall not enter into any merger, consolidation, share exchange or similar transaction or sell or otherwise dispose of all or substantially all of its assets to any Person unless (1) the succeeding entity is an Affiliate of Canadian Parent which is not licensed as a bank or registered as a bank in any jurisdiction or that accepts deposits from unrelated parties, offers trustee services, or a conduit or nominee for any entity licensed as a bank, (2) the succeeding entity (x) irrevocably and unconditionally assumes (unless such assumption is effected by operation of law) all obligations of Canadian Investor under the Transaction Documents pursuant to an agreement executed and delivered to U.S. Investor and Credit Risk Bank and (y) delivers an opinion to U.S. Investor and Credit Risk Bank as to the due authorization, execution and delivery of any such agreement, in each case, in form and substance reasonably satisfactory to U.S. Investor and Credit Risk Bank and (3) such merger, consolidation, share exchange, similar transaction, sale or disposal will not result in a Put Option Event or a Call Option Early Termination Event. ARTICLE IX COVENANTS OF CREDIT RISK BANK Credit Risk Bank hereby covenants and agrees with each of U.S. Investor, U.S. Parent and Canadian Investor that until the Completion Date (or until such later date as all obligations of Credit Risk Bank to be performed on or prior to the Completion Date have been satisfied): Section 9.01.Existence. Subject to Credit Risk Bank's rights under Section 9.05, Credit Risk Bank shall maintain its existence as a public company (naamlozevennootschap) and qualify and remain qualified to do business in each jurisdiction in which the character of the properties owned or leased by it therein or in which the transaction of its business is such that the failure to qualify, individually or in the aggregate, could reasonably be expected to have a material adverse effect on Credit Risk Bank's ability to perform its obligations under the Transaction Documents. Section 9.02.Compliance with Law. Credit Risk Bank shall comply with all Governmental Requirements of any Governmental Authority having jurisdiction over it or its property (such compliance to include paying before the same become delinquent all Taxes and assessments imposed upon it or upon any of its property, except to the extent they are the subject of a Good Faith Contest), in each case if the failure to so comply could reasonably be expected, as determined by Credit Risk 23 Bank, to have a material adverse effect on Credit Risk Bank's ability to perform its obligations under the Transaction Documents. Section 9.03.Authorizations. Credit Risk Bank shall obtain, make and keep in full force and effect all material Governmental Authorizations and all Governmental Filings with Governmental Authorities required for the validity or enforceability of any of the Transaction Documents against it. Section 9.04.Compliance with Transaction Documents. Credit Risk Bank shall comply with its covenants under, and timely perform its obligations in, the Transaction Documents. Section 9.05.Merger. Credit Risk Bank shall not enter into any merger (fusie), consolidation, share exchange or similar transaction or sell or otherwise dispose of (including by way of demerger (splitsing)) all or substantially all of its assets to any Person unless the succeeding entity irrevocably and unconditionally assumes all obligations of Credit Risk Bank under the Transaction Documents and (x) unless such assumption is effected by operation of law, delivers an agreement effecting such assumption to U.S. Investor and Canadian Investor and (y) delivers an opinion to U.S. Investor and Canadian Investor as to the effectiveness of any such assumption, in each case, in form and substance reasonably satisfactory to U.S. Investor and Canadian Investor. ARTICLE X CONDITIONS PRECEDENT OF U.S. INVESTOR The obligation of U.S. Investor to perform its obligations under the Transaction Documents on the Closing Date is subject to the satisfaction (or written waiver by U.S. Investor) of each of the following conditions by or on the Closing Date: Section 10.01.Representations and Warranties; Compliance with Undertakings. (i) The representations and warranties of each of Canadian Investor, Canadian Parent and Credit Risk Bank contained in the Transaction Documents shall be true and correct in all material respects as of the Closing Date and (ii) each of Canadian Investor, Canadian Parent and Credit Risk Bank shall have performed and complied in all material respects with all covenants, undertakings and agreements required by any Transaction Document to be performed or complied with by each of Canadian Investor, CanadianParent and Credit Risk Bank prior to or on the Closing Date. 24 Section 10.02.Compliance with Law; Litigation. No Governmental Requirement of any Governmental Authority of competent jurisdiction shall be in effect which prohibits or invalidates the consummation of the transactions contemplated by the Transaction Documents, and no litigation or proceeding seeking damages from U.S. Investor or any Affiliate thereof if the transactions contemplated by the Transaction Documents are consummated, shall be pending or overtly threatened. Section 10.03.Legal Opinions. U.S. Investor shall have received opinions dated the Closing Date, in form and substance reasonably satisfactory to U.S. Investor, of (i) internal and external counsel to Canadian Investor and Canadian Parent, (ii) Dewey & LeBoeuf LLP, special New York counsel to Canadian Investor and Canadian Parent, (iii) Allen & Overy, special New York counsel to Credit Risk Bank, (iv) internal counsel to Credit Risk Bank and (v) Potter Anderson & Corroon LLP, special Delaware counsel to Canadian Investor. Section 10.04.Executed Agreements. U.S. Investor shall have been delivered a copy of each Transaction Document, each duly executed by or on behalf of the respective parties thereto (other than U.S. Investor or an Affiliate thereof) and each such Transaction Document shall be in full force and effect. Section 10.05.Resolutions; Secretary's Certificates; U.S. Tax Forms. (a)Canadian Investor shall have delivered to U.S. Investor (A) copies of resolutions by which the corporate action on the part of Canadian Investor necessary to approve the applicable Transaction Documents and the transactions contemplated thereby was taken, (B)a certificate of the secretary or an assistant secretary or director of Canadian Investor dated the Closing Date certifying (i) that such copies are true, correct and complete copies of such resolutions and that such resolutions were duly adopted and have not been amended or rescinded and are in full force and effect, (ii) the signature and office of each officer executing each Transaction Document executed by or on behalf of Canadian Investor and (iii) that attached thereto are true and complete copies of each Organizational Document of Canadian Investor and that such Organizational Documents constitute the only instruments and agreements under which Canadian Investor is organized or operating and (C) a certificate of compliance dated as of a recent date for Canadian Investor issued by Industry Canada. (b)Credit Risk Bank shall have delivered to U.S. Investor (A) copies of the excerpt from the Trade Register and the articles of association (Statuten) of Credit Risk Bank, (B) the procuration regulation (procuratie regeling) of Credit Risk Bank which includes the signature of those authorized to execute each Transaction Document dated as of a recent date and (C) a certificate of internal counsel to Credit Risk Bank certifying that such copies of the excerpt from the Trade Register and the articles of association (Statuten) and the procuration regulation are true, correct and complete copies. (c)Canadian Investor shall have delivered to U.S. Investor an IRS Form W-8BEN (or any successor form thereto), including its United States taxpayer identification number and stating 25 that Canadian Investor is a foreign person, is the beneficial owner of any payments made to it pursuant to the Transaction Documents, is a qualified resident of Canada for purposes of the income tax treaty between Canada and the United States and satisfies any limitation on benefits provision of that treaty. Section 10.06.Approvals; Evidence Thereof. (a)U.S. Investor and each applicable Affiliate thereof shall have received each and every necessary Governmental Authorization required to be obtained by U.S. Investor and each such Affiliate from any Governmental Authority in connection with the transactions contemplated by the Transaction Documents and the consummation thereof, which shall be in full force and effect. (b)Each of Canadian Investor, Canadian Parent and Credit Risk Bank shall have received each and every necessary Governmental Authorization required to be obtained by each of Canadian Investor, Canadian Parent and Credit Risk Bank from any Governmental Authority in connection with the transactions contemplated by the Transaction Documents and the consummation thereof (including the execution and delivery of the Transaction Documents and the transactions contemplated thereby), which shall be in full force and effect. Section 10.07.Compliance with Transaction Documents. Any action or undertaking required to be taken on or before the Closing Date under the terms of the Transaction Documents by Canadian Investor or Credit Risk Bank shall have been taken. Section 10.08.Perfection of Security Interests. All actions or undertakings necessary to establish, preserve, protect and perfect the various security interests granted pursuant to the Transaction Documents shall have been taken. ARTICLE XI CONDITIONS PRECEDENT OF CANADIAN INVESTOR The obligation of Canadian Investor to perform its obligations under the Transaction Documents on the Closing Date is subject to the satisfaction (or written waiver by Canadian Investor) of each of the following conditions by or on the Closing Date: Section 11.01.Representation and Warranties; Compliance with Undertakings. (i) The representations and warranties of each of U.S. Investor, U.S. Parent and Credit Risk Bank contained in the Transaction Documents shall be true and correct in all material respects as of the Closing Date and (ii) each of U.S. Investor, U.S. Parent and Credit Risk Bank shall have performed and complied in all material respects with all covenants, undertakings and 26 agreements required by any Transaction Document to be performed or complied with by each of U.S. Investor, U.S. Parent and Credit Risk Bank prior to or on the Closing Date. Section 11.02.Compliance with Law; Litigation. No Governmental Requirement of any Governmental Authority of competent jurisdiction shall be in effect which prohibits or invalidates the consummation of the transactions contemplated by the Transaction Documents, and no litigation or proceeding seeking damages from Canadian Investor or an Affiliate thereof if the transactions contemplated by the Transaction Documents are consummated, shall be pending or overtly threatened. Section 11.03.Legal Opinions. Canadian Investor shall have received opinions dated the Closing Date, in form and substance reasonably satisfactory to Canadian Investor, of (i) external counsel to U.S. Investor, U.S. Parent and the Partnership, (ii) internal counsel to U.S. Parent, (iii) Potter Anderson & Corroon LLP, special Delaware counsel to Canadian Investor, (iv) Allen & Overy, special New York counsel to Credit Risk Bank, (v) internal counsel to Credit Risk Bank, (vi) NautaDutilh, special Dutch counsel to Canadian Investor and (vii) Stikeman Elliott LLP, special Canadian counsel to Canadian Investor. Section 11.04.Executed Agreements. Canadian Investor shall have been delivered a copy of each Transaction Document, each duly executed by or on behalf of the respective parties thereto (other than Canadian Investor or an Affiliate thereof) and each such Transaction Document shall be in full force and effect. Section 11.05.Resolutions; Secretary's Certificates. (a)U.S. Investor and U.S. Parent shall have delivered to Canadian Investor (A) copies of resolutions by which the corporate action on the part of U.S. Investor and U.S. Parent necessary to approve the applicable Transaction Documents and the transactions contemplated thereby was taken, (B) a certificate of the secretary or an assistant secretary of U.S. Investor and U.S. Parent dated the Closing Date certifying (i) that such copies are true, correct and complete copies of such resolutions and that such resolutions were duly adopted and have not been amended or rescinded and are in full force and effect, (ii) the signature and office of each officer executing each Transaction Document executed by or on behalf of U.S. Investor and U.S. Parent and (iii) that attached thereto are true and complete copies of each Organizational Document of U.S. Investor and U.S. Parent and that such Organizational Documents constitute the only instruments and agreements under which each of U.S. Investor and U.S. Parent is organized or operating and (C) a long form good standing certificate dated as of a recent date for each of U.S. Investor and U.S. Parent and the Partnership issued by the Secretary of State of the state of Delaware, and, with respect to the Partnership, the certificate of limited partnership with respect thereto. (b)Credit Risk Bank shall have delivered to Canadian Investor (A) copies of the excerpt from the Trade Register and the articles of association (Statuten) of Credit Risk Bank, (B) the procuration regulation (procuratie regeling) of Credit Risk Bank which includes 27 the signature of those authorized to execute each Transaction Document dated as of recent date and (C) a certificate of internal counsel to Credit Risk Bank certifying that such copies of the excerpt from the Trade Register, articles of association (Statuten) and the procuration regulation are true, correct and complete copies. Section 11.06.Approvals; Evidence Thereof. (a)Canadian Investor and each applicable Affiliate thereof shall have received each and every necessary Governmental Authorization required to be obtained by Canadian Investor and each such Affiliate from any Governmental Authority in connection with the transactions contemplated by the Transaction Documents and the consummation thereof, which shall be in full force and effect. (b)Each of U.S. Parent, U.S. Investor, the Partnership and Credit Risk Bank shall have received each and every necessary Governmental Authorization required to be obtained by each of U.S. Parent, U.S. Investor, the Partnership and Credit Risk Bank from any Governmental Authority in connection with the transactions contemplated by the Transaction Documents and the consummation thereof (including the execution and delivery of the Transaction Documents and the transactions contemplated thereby), which shall be in full force and effect. Section 11.07.Compliance with Transaction Documents. Any action or undertaking required to be taken on or before the Closing Date under the terms of the Transaction Documents by U.S. Investor or Credit Risk Bank shall have been taken. Section 11.08.Perfection of Security Interests. All actions or undertakings necessary to establish, preserve, protect and perfect the various security interests granted pursuant to the Transaction Documents shall have been taken. ARTICLE XII CONDITIONS PRECEDENT OF CREDIT RISK BANK The obligation of Credit Risk Bank to perform all of its obligations on the Closing Date under the Transaction Documents to which it is a party is subject to the satisfaction (or written waiver by Credit Risk Bank) of each of the following conditions by or on the Closing Date: Section 12.01.Representation and Warranties; Compliance with Undertakings. (i) The representations and warranties of each of U.S. Investor, U.S. Parent, Canadian Parent and Canadian Investor contained in the Transaction Documents shall be true and correct in all material respects as of theClosing Date and (ii) each of U.S. Investor, U.S. Parent, Canadian Parent and Canadian Investor shall have performed and complied in all material respects with all covenants, undertakings and agreements required by any Transaction Document 28 to be performed or complied with by each of U.S. Investor, U.S. Parent, Canadian Parent and Canadian Investor prior to or on the Closing Date. Section 12.02.Compliance with Law; Litigation. No Governmental Requirement of any Governmental Authority of competent jurisdiction shall be in effect which prohibits or invalidates the consummation of the transactions contemplated by the Transaction Documents, and no litigation or proceeding seeking damages from Credit Risk Bank or an Affiliate thereof if the transactions contemplated by the Transaction Documents are consummated, shall be pending or overtly threatened. Section 12.03.Legal Opinions. Credit Risk Bank shall have received:(a) opinions dated the Closing Date, in form and substance reasonably satisfactory to Credit Risk Bank, of (i) external counsel to U.S. Investor, U.S. Parent and the Partnership, (ii) internal counsel to U.S. Parent, (iii)internal counsel to Canadian Investor and Canadian Parent, (iv) Dewey & Leboeuf LLP, special New York counsel to Canadian Investor and Canadian Parent, (v) Potter Anderson
